Exhibit 10.4

 

 

HYPERION THERAPEUTICS, INC.

2012 OMNIBUS INCENTIVE PLAN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page   1.   PURPOSE      1    2.   DEFINITIONS      1    3.  
ADMINISTRATION OF THE PLAN      7      3.1.   Board      7      3.2.   Committee
     8      3.3.   Terms of Awards      9      3.4.   Forfeiture; Recoupment   
  9      3.5.   Repricing      10      3.6.   Deferral Arrangement      10     
3.7.   No Liability      11      3.8.   Stock Issuance/Book-Entry      11    4.
  STOCK SUBJECT TO THE PLAN      11      4.1.   Number of Shares of Stock
Available for Awards      11      4.2.   Adjustments in Authorized Shares of
Stock      11      4.3.   Share Usage      12    5.   EFFECTIVE DATE, DURATION
AND AMENDMENTS      12      5.1.   Effective Date      12      5.2.   Term     
12      5.3.   Amendment and Termination of the Plan      12    6.   AWARD
ELIGIBILITY AND LIMITATIONS      13      6.1.   Service Providers and Other
Persons      13      6.2.   Limitation on Shares of Stock Subject to Awards and
Cash Awards      13      6.3.   Stand-Alone, Additional, Tandem and Substitute
Awards      13    7.   AWARD AGREEMENT      14    8.   TERMS AND CONDITIONS OF
OPTIONS      14      8.1.   Option Price      14      8.2.   Vesting      14   
  8.3.   Term      14      8.4.   Termination of Service      15      8.5.  
Limitations on Exercise of Option      15      8.6.   Method of Exercise      15
     8.7.   Rights of Holders of Options      15      8.8.   Delivery of Stock
Certificates      15      8.9.   Transferability of Options      15      8.10.  
Family Transfers      16      8.11.   Limitations on Incentive Stock Options   
  16      8.12.   Notice of Disqualifying Disposition      16    9.   TERMS AND
CONDITIONS OF STOCK APPRECIATION RIGHTS      17      9.1.   Right to Payment and
Grant Price      17   

 

- i -



--------------------------------------------------------------------------------

  9.2.   Other Terms      17      9.3.   Term      17      9.4.  
Transferability of SARS      17      9.5.   Family Transfers      17    10.  
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS      18      10.1.  
Grant of Restricted Stock or Stock Units      18      10.2.   Restrictions     
18      10.3.   Restricted Stock Certificates      18      10.4.   Rights of
Holders of Restricted Stock      19      10.5.   Rights of Holders of Stock
Units      19        10.5.1.    Voting and Dividend Rights      19       
10.5.2.    Creditor’s Rights      19      10.6.   Termination of Service      19
     10.7.   Purchase of Restricted Stock and Shares of Stock Subject to Stock
Units      19      10.8.   Delivery of Shares of Stock      20    11.   TERMS
AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS     
20    12.   FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK      20      12.1.
  General Rule      20      12.2.   Surrender of Shares of Stock      20     
12.3.   Cashless Exercise      21      12.4.   Other Forms of Payment      21   
13.   TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS      21      13.1.  
Dividend Equivalent Rights      21      13.2.   Termination of Service      22
   14.   TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS
     22      14.1.   Grant of Performance Awards and Annual Incentive Awards   
  22      14.2.   Value of Performance Awards and Annual Incentive Awards     
22      14.3.   Earning of Performance Awards and Annual Incentive Awards     
22      14.4.   Form and Timing of Payment of Performance Awards and Annual
Incentive Awards      22      14.5.   Performance Conditions      23      14.6.
  Performance Awards or Annual Incentive Awards Granted to Designated Covered
Employees      23        14.6.1.    Performance Goals Generally      23       
14.6.2.    Timing For Establishing Performance Goals      23        14.6.3.   
Settlement of Awards; Other Terms      24        14.6.4.    Performance Measures
     24        14.6.5.    Evaluation of Performance      25        14.6.6.   
Adjustment of Performance-Based Compensation      25   

 

- ii -



--------------------------------------------------------------------------------

    14.6.7.    Board Discretion      26      14.7.   Status of Awards Under Code
Section 162(m)      26    15.   PARACHUTE LIMITATIONS      26    16.  
REQUIREMENTS OF LAW      27      16.1.   General      27      16.2.   Rule 16b-3
     28    17.   EFFECT OF CHANGES IN CAPITALIZATION      28      17.1.  
Changes in Stock      28      17.2.   Reorganization in Which the Company Is the
Surviving Entity Which Does not Constitute a Change in Control      29     
17.3.   Change in Control in which Awards are not Assumed      29      17.4.  
Change in Control in which Awards are Assumed      30      17.5.   Adjustments
     30      17.6.   No Limitations on Company      31    18.   GENERAL
PROVISIONS      31      18.1.   Disclaimer of Rights      31      18.2.  
Nonexclusivity of the Plan      31      18.3.   Withholding Taxes      31     
18.4.   Captions      32      18.5.   Other Provisions      32      18.6.  
Number and Gender      32      18.7.   Severability      33      18.8.  
Governing Law      33      18.9.   Section 409A of the Code      33   

 

- iii -



--------------------------------------------------------------------------------

HYPERION THERAPEUTICS, INC.

2012 OMNIBUS INCENTIVE PLAN

Hyperion Therapeutics, Inc., a Delaware corporation (the “Company”), sets forth
herein the terms of its 2012 Omnibus Plan (the “Plan”), as follows:

 

1. PURPOSE

This Plan is intended to (a) provide incentive to eligible persons to stimulate
their efforts towards the success of the Company and to operate and manage its
business in a manner that will provide for the long term growth and
profitability of the Company; and (b) provide a means of obtaining, rewarding
and retaining key personnel. To this end, the Plan provides for the grant of
stock options, stock appreciation rights, restricted stock, unrestricted stock,
stock units (including deferred stock units), dividend equivalent rights, other
equity-based awards and cash bonus awards. Any of these awards may, but need
not, be made as performance incentives to reward attainment of annual or
long-term performance goals in accordance with the terms hereof. Stock options
granted under the Plan may be non-qualified stock options or incentive stock
options, as provided herein.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “2012 Plan Reserve Amount” shall have the meaning set forth in Section 4.1.

2.2 “Affiliate” means, with respect to the Company, any company or other trade
or business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary. For purposes of granting Options
or Stock Appreciation Rights, an entity may not be considered an Affiliate of
the Company unless the Company holds a “controlling interest” in such entity,
where the term “controlling interest” has the same meaning as provided in
Treasury Regulation Section 1.414(c)-2(b)(2)(i), provided that the language “at
least 50 percent” is used instead of “at least 80 percent” and, provided
further, that where granting of Options or Stock Appreciation Rights is based
upon a legitimate business criteria, the language “at least 20 percent” is used
instead of “at least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2(b)(2)(i).

2.3 “Annual Incentive Award” means an Award, denominated in cash, made subject
to attainment of performance goals (as described in Section 14) over a
Performance Period of up to one (1) year (the Company’s fiscal year, unless
otherwise specified by the Board).



--------------------------------------------------------------------------------

2.4 “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of the corporate, securities, tax and other
laws, rules, regulations and government orders, and the rules of any applicable
stock exchange or national market system, of any jurisdiction applicable to
Awards granted to residents therein.

2.5 “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Units, Dividend Equivalent Right, Performance
Award, Annual Incentive Award, or Other Equity-Based Award under the Plan.

2.6 “Award Agreement” means the agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.

2.7 “Benefit Arrangement” shall have the meaning set forth in Section 15.

2.8 “Board” means the Board of Directors of the Company.

2.9 “Cause” means, as determined by the Board and unless otherwise provided in
an applicable agreement with the Company or an Affiliate, (i) gross negligence
or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses);
(iii) a material violation of a Company policy; or (iv) a material breach of any
term of any employment, consulting or other services, confidentiality,
intellectual property or non-competition agreements, if any, between the Service
Provider and the Company or an Affiliate.

2.10 “Change in Control” means:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent
(50%) of either (i) the then outstanding shares of common stock, par value $0.01
per share, of the Company (the “Outstanding Company Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company; (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation or
trust controlled by the Company; and (iii) any acquisition by any entity
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 2.9; or

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though

 

- 2 -



--------------------------------------------------------------------------------

such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding common shares and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be, and (ii) no Person (excluding any
corporation or trust resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such corporation or trust
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the then outstanding shares of the
corporation or trust resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such corporation or
trust except to the extent that such ownership existed prior to the Business
Combination and (iii) at least a majority of the members of the board of
directors of the corporation or trust resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company and consummation of such transaction.

2.11 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.12 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2
(or, if no Committee has been designated, the Board itself).

2.13 “Company” means Hyperion Therapeutics, Inc., a Delaware corporation.

2.14 “Covered Employee” means a Grantee who is a covered employee within the
meaning of Code Section 162(m)(3).

 

- 3 -



--------------------------------------------------------------------------------

2.15 “Determination Date” means the Grant Date or such other date as of which
the Fair Market Value of a share of Stock is required to be established for
purposes of the Plan.

2.16 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee’s position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee’s Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

2.17 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13, to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

2.18 “Effective Date” means the date on which the Plan was approved by the
Company’s stockholders.

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.20 “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be determined as of any Determination Date as
follows:

(a) If on such Determination Date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another established securities market (a
“Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock as reported on such Stock Exchange or such Securities
Market (provided that, if there is more than one such Stock Exchange or
Securities Market, the Committee shall designate the appropriate Stock Exchange
or Securities Market for purposes of the Fair Market Value determination). If
there is no such reported closing price on such Determination Date, the Fair
Market Value of a share of Stock shall be the closing price of the Stock on the
next preceding day on which any sale of Stock shall have been reported on such
Stock Exchange or such Securities Market.

(b) If on such Determination Date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock shall be the value of the Stock as determined by the Committee by
the reasonable application of a reasonable valuation method, in a manner
consistent with Code Section 409A.

Notwithstanding this Section 2.19 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, for any shares

 

- 4 -



--------------------------------------------------------------------------------

of Stock subject to an Award that are sold by or on behalf of a Grantee on the
same date on which such shares may first be sold pursuant to the terms of the
related Award Agreement, the Fair Market Value of such shares shall be the sale
price of such shares on such date (or if sales of such shares are effectuated at
more than one sale price, the weighted average sale price of such shares on such
date).

2.21 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent (50%) of the beneficial interest, a foundation in which any one or
more of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent (50%) of the voting interests.

2.22 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Company completes the corporate action constituting
the Award, (ii) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6, or (iii) such other date as may be
specified by the Board.

2.23 “Grantee” means a person who receives or holds an Award under the Plan.

2.24 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.

2.25 “Initial Public Offering” or “IPO” means the initial firm commitment
underwritten registered public offering by the Company of the Stock.

2.26 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.27 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

2.28 “Option Price” means the exercise price for each share of Stock subject to
an Option.

2.29 “Other Agreement” shall have the meaning set forth in Section 15.

2.30 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.

2.31 “Other Equity-Based Award” means a right or other interest that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock, other than an Option, Stock
Appreciation Right, Restricted Stock, Unrestricted Stock, Stock Units, Dividend
Equivalent Right, Performance Award or Annual Incentive Award.

 

- 5 -



--------------------------------------------------------------------------------

2.32 “Parachute Payment” shall have the meaning set forth in Section 15(i).

2.33 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a Performance Period of up
to ten (10) years.

2.34 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

2.35 “Performance Measures” means measures as described in Section 14 on which
the performance goals are based and which are approved by the Company’s
stockholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.36 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

2.37 “Plan” means this Hyperion Therapeutics, Inc. 2012 Omnibus Plan, as amended
from time to time.

2.38 “Prior Plan” means the Hyperion Therapeutics, Inc. 2006 Equity Incentive
Plan.

2.39 “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock, Stock Units or Unrestricted Stock.

2.40 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.

2.41 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 10.

2.42 “SAR Exercise Price” means the per share exercise price of a SAR granted to
a Grantee under Section 9.

2.43 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.44 “Service” means service as a Service Provider to the Company or any
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or

 

- 6 -



--------------------------------------------------------------------------------

duties shall not result in interrupted or terminated Service, so long as such
Grantee continues to be a Service Provider to the Company or any Affiliate.
Subject to the preceding sentence, whether a termination of Service shall have
occurred for purposes of the Plan shall be determined by the Board, which
determination shall be final, binding and conclusive.

2.45 “Service Provider” means an employee, officer, director, or a consultant or
adviser (who is a natural person) currently providing services to the Company or
any of its Affiliates.

2.46 “Stock” means the common stock, par value $0.0001 per share, of the
Company.

2.47 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9.

2.48 “Stock Exchange” means The NASDAQ Stock Exchange LLC, any successor thereto
or another established national or regional stock exchange

2.49 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 10.

2.50 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code Section 424(f).

2.51 “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or an Affiliate or with which the Company or an
Affiliate combines.

2.52 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, its parent or any of its Subsidiaries. In
determining stock ownership, the attribution rules of Code Section 424(d) shall
be applied.

2.53 “Unrestricted Stock” shall have the meaning set forth in Section 11.

 

3. ADMINISTRATION OF THE PLAN

 

  3.1. Board.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and Applicable Laws. The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of

 

- 7 -



--------------------------------------------------------------------------------

the members of the Board present at a meeting at which a quorum is present or by
unanimous consent of the Board executed in writing in accordance with the
Company’s certificate of incorporation and by-laws and Applicable Laws. The
interpretation and construction by the Board of any provision of the Plan, any
Award or any Award Agreement shall be final, binding and conclusive.

 

  3.2. Committee.

The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the Company’s certificate of incorporation and
by-laws and Applicable Laws.

(i) Except as provided in Subsection (ii) and except as the Board may otherwise
determine, the Committee, if any, appointed by the Board to administer the Plan
shall consist of two or more Outside Directors of the Company who: (a) qualify
as “outside directors” within the meaning of Section 162(m) of the Code and who
(b) meet such other requirements as may be established from time to time by the
Securities and Exchange Commission for plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act and who (c) comply
with the independence requirements of the Stock Exchange on which the shares of
Stock are listed.

(ii) The Board may also appoint one or more separate committees of the Board,
each composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not executive officers (as defined under Rule 3b-7 or
the Exchange Act) or directors of the Company, may grant Awards under the Plan
to such employees or other Service Providers, and may determine all terms of
such Awards, subject to the requirements of Code Section 162(m), Rule 16b-3 and
the rules of the Stock Exchange on which the shares of Stock are listed.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by a
Committee if the power and authority to do so has been delegated (and such
delegated authority has not been revoked) to such Committee by the Board as
provided for in this Section. Unless otherwise expressly determined by the
Board, any such action or determination by the Committee shall be final, binding
and conclusive. To the extent permitted by law, the Committee may delegate its
authority under the Plan to a member of the Board, provided, that such member of
the Board to whom the Committee delegates authority under the Plan must be an
Outside Director who satisfies the requirements of Subsection (i)(a)-(c) of this
Section 3.2.

 

- 8 -



--------------------------------------------------------------------------------

  3.3. Terms of Awards.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

(i) designate Grantees;

(ii) determine the type or types of Awards to be made to a Grantee;

(iii) determine the number of shares of Stock to be subject to an Award;

(iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a Change in Control,
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options);

(v) prescribe the form of each Award Agreement evidencing an Award; and

(vi) amend, modify, or reprice the terms of any outstanding Award. Such
authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to make or modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside the United States to recognize differences in local law, tax
policy, or custom. Notwithstanding the foregoing, no amendment, modification or
supplement of any Award shall, without the consent of the Grantee, impair the
Grantee’s rights under such Award.

 

  3.4. Forfeiture; Recoupment.

The Company may reserve the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee with respect to an Award thereunder on account of
actions taken by, or failed to be taken by, such Grantee in violation or breach
of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate, (d) confidentiality obligation with respect to the
Company or any Affiliate, or (e) other agreement, as and to the extent specified
in such Award Agreement. The Company may annul an outstanding Award if the
Grantee thereof is an employee and is terminated for Cause as defined in the
Plan or the applicable Award Agreement or for “cause” as defined in any other
agreement between the Company or any Affiliate and such Grantee, as applicable.

Any Award granted pursuant to the Plan is subject to mandatory repayment by the
Grantee to the Company to the extent the Grantee is or in the future becomes
subject to any Company “clawback” or recoupment policy that requires the
repayment by the Grantee to the Company of compensation paid by the Company to
the Grantee in the event that the Grantee fails to comply with, or violates, the
terms or requirements of such policy. Such policy may authorize the Company to
recover from a Grantee incentive-based compensation (including

 

- 9 -



--------------------------------------------------------------------------------

Options awarded as compensation) awarded to or received by such Grantee during a
period of up to three (3) years, as determined by the Committee, preceding the
date on which the Company is required to prepare an accounting restatement due
to material noncompliance by the Company, as a result of misconduct, with any
financial reporting requirement under the federal securities laws.

Furthermore, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the federal securities laws, and any
Award Agreement so provides, any Grantee of an Award under such Award Agreement
who knowingly engaged in such misconduct, was grossly negligent in engaging in
such misconduct, knowingly failed to prevent such misconduct or was grossly
negligent in failing to prevent such misconduct, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
12-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained information affected by such material
noncompliance.

Notwithstanding any other provision of the Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
Grantees shall forfeit any cash or shares of Stock received in connection with
an Award (or an amount equal to the Fair Market Value of such shares of Stock on
the date of delivery if the Grantee no longer holds the shares of Stock) if
pursuant to the terms of the Award Agreement for such Award, the amount of the
Award earned or the vesting in the Award was explicitly based on the achievement
of pre-established performance goals set forth in the Award Agreement (including
earnings, gains, or other performance goals) that are later determined, as a
result of the accounting restatement, not to have been achieved

 

  3.5. Repricing.

The Company may, without obtaining shareholder approval: (a) amend the terms of
outstanding Options or SARs to reduce the exercise price of such outstanding
Options or SARs; (b) cancel outstanding Options or SARs in exchange for or
substitution of Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an exercise price above the current share price in exchange
for cash or other securities.

 

  3.6. Deferral Arrangement.

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans. Any such deferrals shall be made in a
manner that complies with Code Section 409A.

 

- 10 -



--------------------------------------------------------------------------------

  3.7. No Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

 

  3.8. Stock Issuance/Book-Entry.

Notwithstanding any provision of this Plan to the contrary, the issuance of the
shares of Stock under the Plan may be evidenced in such a manner as the Board,
in its discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more share certificates.

 

4. STOCK SUBJECT TO THE PLAN

 

  4.1. Number of Shares of Stock Available for Awards.

Subject to the other provisions of this Section 4 and subject to adjustment as
provided under the Plan, the total number of shares of Stock that shall be
authorized for issuance for Awards under the Plan shall be equal six percent of
the Company’s fully diluted shares after the IPO, which shall include any shares
of Stock remaining available for future awards under the Prior Plan as of the
Effective Date (“2012 Plan Reserve Amount”). Any shares of Stock related to
awards outstanding under the Prior Plan as of the Effective Date which
thereafter terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares shall be added to, and including in, the
2012 Plan Reserve Amount. Such shares of Stock may be authorized and unissued
shares of Stock or treasury shares of Stock or any combination of the foregoing,
as may be determined from time to time by the Board or by the Committee. In
addition, commencing on January 1, 2013 and continuing until the expiration of
the plan, the number of shares of Stock available for issuance under the Plan
shall automatically increase in an amount equal to 4% of the total number of
shares of Outstanding Company Stock on December 31st of the preceding calendar
year. Notwithstanding the foregoing, the Board may act prior to the first day of
any calendar year, to provide that there shall be no increase in the share
reserve for such calendar year or that the increase in the share reserve for
such calendar year shall be a lesser number of shares of Stock than would
otherwise occur pursuant to the preceding sentence. Any of the shares of Stock
available for issuance under the Plan may be used for any type of Award under
the Plan, and 1,042,284 shares of Stock available for issuance under the Plan
shall be available for issuance pursuant to Incentive Stock Options.

 

  4.2. Adjustments in Authorized Shares of Stock.

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Code
Section 424(a) applies. The number of shares of Stock reserved pursuant to
Section 4 shall be increased by the corresponding number of awards assumed and,
in the case of a substitution, by the net increase in the number of shares of
Stock subject to awards before and after the substitution. Available shares
under a stockholder approved plan of an acquired company (as appropriately
adjusted to reflect the transaction) may be used for Awards under the Plan and
do not reduce the number of shares of Stock available under the Plan, subject to
applicable stock exchange requirements.

 

- 11 -



--------------------------------------------------------------------------------

  4.3. Share Usage.

Shares of Stock covered by an Award shall be counted as used as of the Grant
Date. Any shares of Stock that are subject to Awards shall be counted against
the limit set forth in Section 4.1 as one (1) share of Stock for every one
(1) share of Stock subject to an Award. With respect to SARs, the number of
shares of Stock subject to an award of SARs will be counted against the
aggregate number of shares of Stock available for issuance under the Plan
regardless of the number of shares of Stock actually issued to settle the SAR
upon exercise. If any shares of Stock covered by an Award granted under the Plan
are not purchased or are forfeited or expire, or if an Award otherwise
terminates without delivery of any shares of Stock subject thereto or is settled
in cash in lieu of shares of Stock, then the number of shares of Stock counted
against the aggregate number of shares of Stock available under the Plan with
respect to such Award shall, to the extent of any such forfeiture, termination
or expiration, again be available for making Awards under the Plan in the same
amount as such shares of Stock were counted against the limit set forth in
Section 4.1. The number of shares of Stock available for issuance under the Plan
shall be increased by (i) any shares of Stock tendered or withheld or Award
surrendered in connection with the purchase of shares of Stock upon exercise of
an Option as described in Section 12.2, (ii) any shares of Stock deducted or
delivered from an Award payment in connection with the Company’s tax withholding
obligations as described in Section 18.3 or (iii) any shares of Stock purchased
by the Company with proceeds from option exercises.

If any shares of Stock covered by an Award under the Prior Plan (i) expires or
otherwise terminate without having been exercised in full or (ii) is settled in
cash, the shares of Stock shall revert to and become available for issuance
under the Plan.

 

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

 

  5.1. Effective Date.

The Plan shall be effective as of the Effective Date. Following the Effective
Date, no awards shall be made under the Prior Plan.

 

  5.2. Term.

The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.

 

  5.3. Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s shareholders to the
extent stated by the Board, required by Applicable Laws or required by the Stock
Exchange on which the shares of Stock are listed. No

 

- 12 -



--------------------------------------------------------------------------------

amendment will be made to the option pricing provisions of Section 8.1 without
the approval of the Company’s shareholders. No amendment, suspension, or
termination of the Plan shall, without the consent of the Grantee, impair rights
or obligations under any Award theretofore awarded under the Plan.

 

6. AWARD ELIGIBILITY AND LIMITATIONS

 

  6.1. Service Providers and Other Persons.

Subject to this Section 6, Awards may be made under the Plan to: (i) any Service
Provider, as the Board shall determine and designate from time to time and
(ii) any other individual whose participation in the Plan is determined to be in
the best interests of the Company by the Board.

 

  6.2. Limitation on Shares of Stock Subject to Awards and Cash Awards.

During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act and the transition period under Treasury
Regulation Section 1.162-27(f)(2) has lapsed or does not apply:

(i) the maximum number of shares of Stock subject to Options or SARs that can be
granted under the Plan to any person eligible for an Award under Section 6 is
500,000 in a calendar year;

(ii) the maximum number of shares of Stock that can be granted under the Plan,
other than pursuant to an Option or SARs, to any person eligible for an Award
under Section 6 is 300,000 in a calendar year; and

(iii) the maximum amount that may be paid as an Annual Incentive Award in a
calendar year to any person eligible for an Award shall be $3,000,000 and the
maximum amount that may be paid as a cash-settled Performance Award in respect
of a performance period by any person eligible for an Award shall be $7,000,000.

The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 17.

 

  6.3. Stand-Alone, Additional, Tandem and Substitute Awards.

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Board, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate. Such additional, tandem, and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award, the Board shall require the
surrender of such other Award in consideration for the grant of the new Award.
In addition, Awards may be granted in lieu of cash compensation, including in
lieu of cash amounts payable under other plans of the Company or any Affiliate.
Notwithstanding Section 8.1 and Section 9.1, the Option Price of an Option or

 

- 13 -



--------------------------------------------------------------------------------

the grant price of an SAR that is a Substitute Award may be less than 100% of
the Fair Market Value of a share of Stock on the original date of grant;
provided, that, the Option Price or grant price is determined in accordance with
the principles of Code Section 424 and the regulations thereunder for any
Incentive Stock Option and consistent with Code Section 409A for any other
Option or SAR.

 

7. AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

 

8. TERMS AND CONDITIONS OF OPTIONS

 

  8.1. Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. Except in the case of Substitute Awards,
the Option Price of each Option shall be at least the Fair Market Value of a
share of Stock on the Grant Date; provided, however, that in the event that a
Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of a share of Stock
on the Grant Date. In no case shall the Option Price of any Option be less than
the par value of a share of Stock.

 

  8.2. Vesting.

Subject to Sections 8.3 and 17.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.

 

  8.3. Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the date such Option is granted, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the Award Agreement relating to such Option; provided, however,
that in the event that the Grantee is a Ten Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.

 

- 14 -



--------------------------------------------------------------------------------

  8.4. Termination of Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

 

  8.5. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 which results in termination of the Option.

 

  8.6. Method of Exercise.

Subject to the terms of Section 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of notice
of exercise on any business day, at the Company’s principal office, on the form
specified by the Company and in accordance with any additional procedures
specified by the Board. Such notice shall specify the number of shares of Stock
with respect to which the Option is being exercised and shall be accompanied by
payment in full of the Option Price of the shares of Stock for which the Option
is being exercised plus the amount (if any) of federal and/or other taxes which
the Company may, in its judgment, be required to withhold with respect to an
Award.

 

  8.7. Rights of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, an individual or
entity holding or exercising an Option shall have none of the rights of a
stockholder (for example, the right to receive cash or dividend payments or
distributions attributable to the subject shares of Stock or to direct the
voting of the subject shares of Stock) until the shares of Stock covered thereby
are fully paid and issued to him. Except as provided in Section 17, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance.

 

  8.8. Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.

 

  8.9. Transferability of Options.

Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative)

 

- 15 -



--------------------------------------------------------------------------------

may exercise an Option. Except as provided in Section 8.10, no Option shall be
assignable or transferable by the Grantee to whom it is granted, other than by
will or the laws of descent and distribution.

 

  8.10. Family Transfers.

If authorized in the applicable Award Agreement and by the Board, in its sole
discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) unless Applicable Law does not permit such transfer, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (or the Grantee) in exchange for an
interest in that entity. Following a transfer under this Section 8.10, any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, and shares of Stock acquired pursuant
to the Option shall be subject to the same restrictions on transfer of shares as
would have applied to the Grantee. Subsequent transfers of transferred Options
are prohibited except to Family Members of the original Grantee in accordance
with this Section 8.10 or by will or the laws of descent and distribution. The
events of termination of Service of Section 8.4 shall continue to be applied
with respect to the original Grantee, following which the Option shall be
exercisable by the transferee only to the extent, and for the periods specified,
in Section 8.4.

 

  8.11. Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. Except to the
extent provided in the regulations under Code Section 422, this limitation shall
be applied by taking Options into account in the order in which they were
granted.

 

  8.12. Notice of Disqualifying Disposition.

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.

 

- 16 -



--------------------------------------------------------------------------------

9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

  9.1. Right to Payment and Grant Price.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the SAR Exercise Price as determined by the
Board. The Award Agreement for a SAR shall specify the SAR Exercise Price, which
shall be at least the Fair Market Value of a share of Stock on the Grant Date.
SARs may be granted in conjunction with all or part of an Option granted under
the Plan or at any subsequent time during the term of such Option, in
conjunction with all or part of any other Award or without regard to any Option
or other Award; provided that a SAR that is granted subsequent to the Grant Date
of a related Option must have a SAR Exercise Price that is no less than the Fair
Market Value of one share of Stock on the SAR Grant Date.

 

  9.2. Other Terms.

The Board shall determine on the Grant Date or thereafter, the time or times at
which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which shares of Stock will be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be in tandem or
in combination with any other Award, and any other terms and conditions of any
SAR.

 

  9.3. Term.

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten (10) years from the date such SAR is granted,
or under such circumstances and on such date prior thereto as is set forth in
the Plan or as may be fixed by the Board and stated in the Award Agreement
relating to such SAR.

 

  9.4. Transferability of SARs.

Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise a SAR. Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.

 

  9.5. Family Transfers.

If authorized in the applicable Award Agreement and by the Board, in its sole
discretion, a Grantee may transfer, not for value, all or part of a SAR to any
Family Member. For the purpose of this Section 9.5, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) unless

 

- 17 -



--------------------------------------------------------------------------------

Applicable Law does not permit such transfers, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 9.5, any such SAR shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
and shares of Stock acquired pursuant to a SAR shall be subject to the same
restrictions on transfer or shares as would have applied to the Grantee.
Subsequent transfers of transferred SARs are prohibited except to Family Members
of the original Grantee in accordance with this Section 9.5 or by will or the
laws of descent and distribution.

 

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 

  10.1. Grant of Restricted Stock or Stock Units.

Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares of Stock which is deemed paid by past or
future Services to the Company or an Affiliate).

 

  10.2. Restrictions.

At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The Board
may in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the achievement of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units as described in Section 14. Neither
Restricted Stock nor Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Stock or Stock Units.

 

  10.3. Restricted Stock Certificates.

Subject to Section 3.8, the Company shall issue, in the name of each Grantee to
whom Restricted Stock have been granted, stock certificates representing the
total number of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
with respect to an Award of Restricted Stock that either (i) the Secretary of
the Company shall hold such share certificates for the Grantee’s benefit until
such time as the shares of Restricted Stock are forfeited to the Company or the
restrictions lapse and the Grantee shall deliver a stock power to the Company
with respect to each share certificate, or (ii) such share certificates shall be
delivered to the Grantee, provided, however, that such share certificates shall
bear a legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement. Pursuant to Section 3.8, to the extent
Restricted Stock is represented by a book entry, such book entry will contain an
appropriate legend or restriction similar to the foregoing.

 

- 18 -



--------------------------------------------------------------------------------

  10.4. Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such shares of Stock and the right to receive
any dividends declared or paid with respect to such shares of Stock. The Board
may provide that any dividends paid on Restricted Stock must be reinvested in
shares of Stock, which may or may not be subject to the same vesting conditions
and restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of stock, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 

  10.5. Rights of Holders of Stock Units.

 

  10.5.1. Voting and Dividend Rights.

Holders of Stock Units shall have no rights as stockholders of the Company. The
Board may provide in an Award Agreement evidencing a grant of Stock Units that
the holder of such Stock Units shall be entitled to receive, upon the Company’s
payment of a cash dividend on its outstanding shares of Stock, a cash payment
for each Stock Unit held equal to the per-stock dividend paid on the shares of
Stock. Such Award Agreement may also provide that such cash payment will be
deemed reinvested in additional Stock Units at a price per unit equal to the
Fair Market Value of a share of Stock on the date on which such dividend is
paid.

 

  10.5.2. Creditor’s Rights.

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

 

  10.6. Termination of Service.

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to Restricted Stock or Stock Units.

 

  10.7. Purchase of Restricted Stock and Shares of Stock Subject to Stock Units.

The Grantee shall be required, to the extent required by Applicable Laws, to
purchase the Restricted Stock or shares of Stock subject to vested Stock Units
from the Company at a Purchase Price equal to the greater of (i) the aggregate
par value of the shares of Stock represented by such Restricted Stock or Stock
Units or (ii) the Purchase Price, if any, specified in the Award Agreement
relating to such Restricted Stock or Stock Units. The Purchase Price shall be
payable in a form described in Section 12 or, in the discretion of the Board, in
consideration for past or future Service rendered or to be rendered to the
Company or an Affiliate.

 

- 19 -



--------------------------------------------------------------------------------

  10.8. Delivery of Shares of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
Restricted Stock or Stock Units settled in shares of Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares of Stock shall be delivered, free of all such restrictions, to the
Grantee or the Grantee’s beneficiary or estate, as the case may be. Neither the
Grantee, nor the Grantee’s beneficiary or estate, shall have any further rights
with regard to a Stock Unit once the share of Stock represented by the Stock
Unit has been delivered.

 

11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan. Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past or future services and other valid consideration, or in lieu of, or in
addition to, any cash compensation due to such Grantee.

The Board may, in its sole discretion, grant Awards to Participants in the form
of Other Equity-Based Awards, as deemed by the Board to be consistent with the
purposes of the Plan. Awards granted pursuant to this paragraph may be granted
with vesting, value and/or payment contingent upon the attainment of one or more
performance goals. The Board shall determine the terms and conditions of such
Awards at the date of grant or thereafter. Unless the Board otherwise provides
in an Award Agreement or in writing after the Award Agreement is issued, upon
the termination of a Grantee’s Service, any Other Equity-Based Awards held by
such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of Other Equity-Based Awards, the Grantee shall have
no further rights with respect to such Award.

 

12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 

  12.1. General Rule.

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the Purchase Price, if any, for Restricted Stock shall
be made in cash or in cash equivalents acceptable to the Company.

 

  12.2. Surrender of Shares of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares of Stock purchased pursuant to the exercise of an Option or the Purchase
Price for Restricted

 

- 20 -



--------------------------------------------------------------------------------

Stock may be made all or in part through the tender or attestation to the
Company of shares of Stock, which shall be valued, for purposes of determining
the extent to which the Option Price or Purchase Price has been paid thereby, at
their Fair Market Value on the date of such tender or attestation.

 

  12.3. Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares of Stock purchased pursuant to the
exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 18.3, or, with the consent of the
Company, by issuing the number of shares of Stock equal in value to the
difference between the Option Price and the Fair Market Value of the shares of
Stock subject to the portion of the Option being exercised.

 

  12.4. Other Forms of Payment.

To the extent the Award Agreement so provides and/or unless otherwise specified
in an Award Agreement, payment of the Option Price for shares of Stock purchased
pursuant to exercise of an Option or the Purchase Price, if any, for Restricted
Stock may be made in any other form that is consistent with Applicable Laws,
regulations and rules, including, without limitation, Service by the Grantee
thereof to the Company or an Affiliate.

 

13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 

  13.1. Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares of Stock had been issued to and held by the recipient. A
Dividend Equivalent Right may be granted hereunder to any Grantee, provided that
no Dividend Equivalent Rights may be granted in connection with, or related to,
an Award of Options or SARs. The terms and conditions of Dividend Equivalent
Rights shall be specified in the grant. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be reinvested in additional shares of Stock, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment. Dividend Equivalent Rights may be settled in cash or
shares of Stock or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Board. A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other award. A Dividend Equivalent Right granted as a
component of another

 

- 21 -



--------------------------------------------------------------------------------

Award may also contain terms and conditions different from such other Award;
provided, however, that cash amounts credited pursuant to a Dividend Equivalent
Right granted as a component of another Award which vests or is earned based
upon achievement of performance goals shall not vest or be paid unless the
performance goals for such underlying Award are achieved.

 

  13.2. Termination of Service.

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, a Grantee’s rights in all Dividend Equivalent
Rights or interest equivalents shall automatically terminate upon such Grantee’s
termination of Service for any reason.

 

14. TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS

 

  14.1. Grant of Performance Awards and Annual Incentive Awards.

Subject to the terms and provisions of this Plan, the Board, at any time and
from time to time, may grant Performance Awards and/or Annual Incentive Awards
to a Plan participant in such amounts and upon such terms as the Committee shall
determine.

 

  14.2. Value of Performance Awards and Annual Incentive Awards.

Each Performance Award and Annual Incentive Award shall have an initial value
that is established by the Board at the time of grant. The Board shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Awards that will
be paid out to the Plan participant.

 

  14.3. Earning of Performance Awards and Annual Incentive Awards.

Subject to the terms of this Plan, after the applicable Performance Period has
ended, the holder of Performance Awards or Annual Incentive Awards shall be
entitled to receive payout on the value and number of the Performance Awards or
Annual Incentive Awards earned by the Plan participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

 

  14.4. Form and Timing of Payment of Performance Awards and Annual Incentive
Awards.

Payment of earned Performance Awards and Annual Incentive Awards shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Awards in the form of cash or in shares of Stock (or in a
combination thereof) equal to the value of the earned Performance Awards at the
close of the applicable Performance Period, or as soon as practicable after the
end of the Performance Period; provided that, unless specifically provided in
the Award Agreement pertaining to the grant of the Award, such payment shall
occur no later than the 15th

 

- 22 -



--------------------------------------------------------------------------------

day of the third month following the end of the calendar year in which the
Performance Period ends. Any shares of Stock may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

 

  14.5. Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions. If and to the extent required under Code Section 162(m),
any power or authority relating to an Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

 

  14.6. Performance Awards or Annual Incentive Awards Granted to Designated
Covered Employees.

If and to the extent that the Board determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.6.

 

  14.6.1. Performance Goals Generally.

The performance goals for Performance or Annual Incentive Awards shall consist
of one or more business criteria and a targeted level or levels of performance
with respect to each of such criteria, as specified by the Committee consistent
with this Section 14.6. Performance goals shall be objective and shall otherwise
meet the requirements of Code Section 162(m) and regulations thereunder
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Awards shall be
granted, exercised and/or settled upon achievement of any one performance goal
or of two (2) or more performance goals. Performance goals may differ for Awards
granted to any one Grantee or to different Grantees.

 

  14.6.2. Timing For Establishing Performance Goals.

Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any performance period applicable to such Awards and
(ii) the day on which twenty-five percent (25%) of any performance period
applicable to such Awards has expired, or at such other date as may be required
or permitted for “performance-based compensation” under Code Section 162(m).

 

- 23 -



--------------------------------------------------------------------------------

  14.6.3. Settlement of Awards; Other Terms.

Settlement of such Awards shall be in cash, shares of Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Performance or Annual Incentive Awards shall be paid or forfeited in the event
of termination of Service by the Grantee prior to the end of a performance
period or settlement of Awards.

 

  14.6.4. Performance Measures.

The performance goals upon which the payment or vesting of a Performance or
Annual Incentive Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures, with or without adjustment:

(a) net earnings or net income;

(b) operating earnings;

(c) pretax earnings;

(d) earnings per share of stock;

(e) stock price, including growth measures and total stockholder return;

(f) earnings before interest and taxes;

(g) earnings before interest, taxes, depreciation and/or amortization;

(h) sales or revenue growth, whether in general, by type of product or service,
or by type of customer;

(i) gross or operating margins;

(j) return measures, including return on assets, capital, investment, equity,
sales or revenue;

(k) cash flow, including operating cash flow, free cash flow, cash flow return
on equity and cash flow return on investment;

(l) productivity ratios;

(m) expense targets;

(n) market share;

 

- 24 -



--------------------------------------------------------------------------------

(o) financial ratios as provided in credit agreements of the Company and its
subsidiaries;

(p) working capital targets;

(q) completion of acquisitions of business or companies;

(r) completion of divestitures and asset sales;

(s) revenues under management;

(t) funds from operations;

(u) successful implementation of clinical trials, including components thereof;
and

(v) any combination of any of the foregoing business criteria.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (e) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 14.

 

  14.6.5. Evaluation of Performance.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occur during a
Performance Period: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” appearing in the
Company’s annual report to stockholders for the applicable year;
(f) acquisitions or divestitures; and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees that
are intended to qualify as Performance-Based Compensation, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

 

  14.6.6. Adjustment of Performance-Based Compensation.

Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis, or any combination as the
Committee determines.

 

- 25 -



--------------------------------------------------------------------------------

  14.6.7. Board Discretion.

In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing Performance Measures without obtaining
stockholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining stockholder approval provided the exercise
of such discretion does not violate Code Sections 162(m) or 409A. In addition,
in the event that the Board determines that it is advisable to grant Awards that
shall not qualify as Performance-Based Compensation, the Board may make such
grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 14.6.4.

 

  14.7. Status of Awards Under Code Section 162(m).

It is the intent of the Company that Performance-Based Awards under Section 14.6
granted to persons who are designated by the Committee as likely to be Covered
Employees within the meaning of Code Section 162(m) and regulations thereunder
shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Section 14.6, including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder. The foregoing notwithstanding, because the Committee cannot
determine with certainty whether a given Grantee will be a Covered Employee with
respect to a fiscal year that has not yet been completed, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of an Award, as likely to be a Covered Employee with respect
to that fiscal year. If any provision of the Plan or any agreement relating to
such Performance-Based Awards does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.

 

15. PARACHUTE LIMITATIONS

If the Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of this Plan or of
any other agreement, contract, or understanding heretofore or hereafter entered
into by a Grantee with an Applicable Entity, except an agreement, contract, or
understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
to exercise, vesting, payment or benefit to the Grantee under this Plan shall be
reduced or eliminated:

(i) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under this Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting,

 

- 26 -



--------------------------------------------------------------------------------

payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Code Section 280G(b)(2) as then in effect (a
“Parachute Payment”) and

(ii) if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under this Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of Options or
SARs, then by reducing or eliminating any accelerated vesting of Restricted
Stock or Stock Units, then by reducing or eliminating any other remaining
Parachute Payments.

 

16. REQUIREMENTS OF LAW

 

  16.1. General.

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares of Stock would constitute a
violation by the Grantee, any other individual or entity exercising an Option,
or the Company or an Affiliate of any provision of any law or regulation of any
governmental authority, including without limitation any federal or state
securities laws or regulations. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any shares of
Stock subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares of Stock hereunder, no shares of Stock
may be issued or sold to the Grantee or any other individual or entity
exercising an Option pursuant to such Award unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company, and any delay caused thereby shall
in no way affect the date of termination of the Award. Without limiting the
generality of the foregoing, in connection with the Securities Act, upon the
exercise of any Option or any SAR that may be settled in shares of Stock or the
delivery of any shares of Stock underlying an Award, unless a registration
statement under such Act is in effect with respect to the shares of Stock
covered by such Award, the Company shall not be required to sell or issue such
shares of Stock unless the Board has received evidence satisfactory to it that
the Grantee or any other individual or entity exercising an Option may acquire
such shares of Stock pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Board shall be
final, binding, and conclusive. The Company may, but shall in no event be
obligated to, register any securities covered hereby pursuant to the Securities
Act. The Company shall not be obligated to take any affirmative action in order
to cause the exercise of an Option or a SAR or the issuance of shares of Stock
pursuant to the Plan to comply with any law or regulation of any governmental
authority. As to any jurisdiction that expressly imposes the requirement that an
Option (or SAR that may be settled in shares of Stock) shall not be exercisable
until the shares

 

- 27 -



--------------------------------------------------------------------------------

of Stock covered by such Option (or SAR) are registered or are exempt from
registration, the exercise of such Option (or SAR) under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

 

  16.2. Rule 16b-3.

During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options and SARs granted
hereunder that would otherwise be subject to Section 16(b) of the Exchange Act
will qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To
the extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative with respect
to such Awards to the extent permitted by law and deemed advisable by the Board,
and shall not affect the validity of the Plan. In the event that Rule 16b-3 is
revised or replaced, the Board may exercise its discretion to modify this Plan
in any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.

 

17. EFFECT OF CHANGES IN CAPITALIZATION

 

  17.1. Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
stock or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of stock, exchange of
stock, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such stock effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
of stock for which grants of Options and other Awards may be made under the
Plan, including, without limitation, the limits set forth in Section 6.2, shall
be adjusted proportionately and accordingly by the Company. In addition, the
number and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion or exercise of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend but excluding a
non-extraordinary dividend of the Company) without receipt of consideration by
the Company, the Company shall, in such manner as the Company deems appropriate,
adjust (i) the number and kind of shares subject to outstanding Awards and/or
(ii) the exercise price of outstanding Options and Stock Appreciation Rights to
reflect such distribution.

 

- 28 -



--------------------------------------------------------------------------------

  17.2. Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control.

Subject to Section 17.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares of Stock remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation. In the event of a transaction described
in this Section 17.2, Stock Units shall be adjusted so as to apply to the
securities that a holder of the number of shares of Stock subject to the Stock
Units would have been entitled to receive immediately following such
transaction.

 

  17.3. Change in Control in which Awards are not Assumed.

Upon the occurrence of a Change in Control in which outstanding Options, SARs,
Stock Units, Dividend Equivalent Rights, Restricted Stock, or other Equity-Based
Awards are not being assumed or continued:

(i) in each case with the exception of any Performance Award, all outstanding
Restricted Stock shall be deemed to have vested, all Stock Units shall be deemed
to have vested and the shares of Stock subject thereto shall be delivered, and
all Dividend Equivalent Rights shall be deemed to have vested and the shares of
Stock subject thereto shall be delivered, immediately prior to the occurrence of
such Change in Control, and

(ii) either of the following two actions shall be taken:

(A) fifteen (15) days prior to the scheduled consummation of a Change in
Control, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days, or

(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Stock Units, equal to the formula or
fixed price per share paid to holders of shares of Stock and, in the case of
Options or SARs, equal to the product of the number of shares of Stock subject
to the Option or SAR (the “Award Stock”) multiplied by the amount, if any, by
which (I) the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction exceeds (II) the Option Price or SAR Exercise
Price applicable to such Award Stock.

 

- 29 -



--------------------------------------------------------------------------------

(iii) for Performance Awards denominated in Stock or Stock Units, if less than
half of the Performance Period has lapsed, the Awards shall be converted into
Restricted Stock or Stock Units assuming target performance has been achieved
(or Unrestricted Stock if no further restrictions apply). If more than half the
Performance Period has lapsed, the Awards shall be converted into Restricted
Stock or Stock Units based on actual performance to date (or Unrestricted Stock
if no further restrictions apply). If actual performance is not determinable,
then Performance Awards shall be converted into Restricted Stock or Stock Units
assuming target performance has been achieved, based on the discretion of the
Committee (or Unrestricted Stock if no further restrictions apply).

(iv) Other-Equity Based Awards shall be governed by the terms of the applicable
Award Agreement.

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen (15)-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Change in Control, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send notice of an event that will result
in such a termination to all individuals and entities who hold Options and SARs
not later than the time at which the Company gives notice thereof to its
stockholders.

 

  17.4. Change in Control in which Awards are Assumed.

The Plan, Options, SARs, Stock Units and Restricted Stock theretofore granted
shall continue in the manner and under the terms so provided in the event of any
Change in Control to the extent that provision is made in writing in connection
with such Change in Control for the assumption or continuation of the Options,
SARs, Stock Units and Restricted Stock theretofore granted, or for the
substitution for such Options, SARs, Stock Units and Restricted Stock for new
common stock options and stock appreciation rights and new common stock units
and restricted stock relating to the stock of a successor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to the number of shares
(disregarding any consideration that is not common stock) and option and stock
appreciation rights exercise prices.

 

  17.5. Adjustments

Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Change in
Control upon Awards other than Options, SARs, Stock Units and Restricted Stock,
and such effect shall be set forth in the appropriate Award Agreement. The Board
may provide in the

 

- 30 -



--------------------------------------------------------------------------------

Award Agreements at the time of grant, or any time thereafter with the consent
of the Grantee, for different provisions to apply to an Award in place of those
described in Sections 17.1, 17.2, 17.3 and 17.4. This Section 17 does not limit
the Company’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of change in control events that are not Changes in
Control.

 

  17.6. No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

18. GENERAL PROVISIONS

 

  18.1. Disclaimer of Rights.

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual or entity the right to remain in the employ or
Service of the Company or an Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company or an Affiliate either to
increase or decrease the compensation or other payments to any individual or
entity at any time, or to terminate any employment or other relationship between
any individual or entity and the Company or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to provide Service. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan and Awards shall in no way be interpreted
to require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.

 

  18.2. Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 

  18.3. Withholding Taxes.

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind

 

- 31 -



--------------------------------------------------------------------------------

required by law to be withheld with respect to the vesting of or other lapse of
restrictions applicable to an Award or upon the issuance of any shares of Stock
upon the exercise of an Option or pursuant to an Award. At the time of such
vesting, lapse, or exercise, the Grantee shall pay in cash to the Company or an
Affiliate, as the case may be, any amount that the Company or an Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation;
provided, however, that if there is a same day sale, the Grantee shall pay such
withholding obligation on the day that the same day sale is completed. Subject
to the prior approval of the Company or an Affiliate, which may be withheld by
the Company or an Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or an Affiliate to withhold shares of Stock otherwise
issuable to the Grantee or (ii) by delivering to the Company or an Affiliate
shares of Stock already owned by the Grantee. The shares of Stock so delivered
or withheld shall have an aggregate Fair Market Value equal to such withholding
obligations. The Fair Market Value of the shares of Stock used to satisfy such
withholding obligation shall be determined by the Company or an Affiliate as of
the date that the amount of tax to be withheld is to be determined. A Grantee
who has made an election pursuant to this Section 18.3 may satisfy his or her
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements. The
maximum number of shares of Stock that may be withheld from any Award to satisfy
any federal, state or local tax withholding requirements upon the exercise,
vesting, lapse of restrictions applicable to such Award or payment of shares of
Stock pursuant to such Award, as applicable, cannot exceed such number of shares
of Stock having a Fair Market Value equal to the minimum statutory amount
required by the Company or an Affiliate to be withheld and paid to any such
federal, state or local taxing authority with respect to such exercise, vesting,
lapse of restrictions or payment of shares of Stock. For purposes of determining
taxable income and the amount of the related tax withholding obligation under
this Section 18.3, notwithstanding Section 2.18 or this Section 18.3, for any
shares of Stock that are sold on the same day that such shares of Stock are
first legally saleable pursuant to the terms of the applicable award agreement,
Fair Market Value shall be determined based upon the sale price for such shares
of Stock so long as the Grantee has provided the Company with advance written
notice of such sale.

 

  18.4. Captions.

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 

  18.5. Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

  18.6. Number and Gender.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

- 32 -



--------------------------------------------------------------------------------

  18.7. Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

  18.8. Governing Law

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

 

  18.9. Section 409A of the Code.

The Company intends to comply with Section 409A, or an exemption to
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Section 409A. To the extent that the
Company determines that a Grantee would be subject to the additional twenty
percent (20%) tax imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of any Award granted under
this Plan, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Board.

*  *  *

To record adoption of the Plan by the Board on April 6, 2012, approval of the
Plan by the stockholders on July 12, 2012, and effectiveness of the Plan on
July 25, 2012, the Company has caused its authorized officer to execute the
Plan.

 

HYPERION THERAPEUTICS, INC. By:  

/s/ Jeffrey S. Farrow

Name:   Jeffrey S. Farrow Title:   Secretary

 

- 33 -